Citation Nr: 1526296	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 60 percent for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to November 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

A 100 percent rating for diabetes mellitus requires, in part, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at least three times a year.  See 38 C.F.R. § 4.120 Diagnostic Code 7913 (2014).  There is conflicting evidence in the record concerning this requirement.  When the Veteran was examined by the VA in September 2009, he denied having had hospitalizations due to episodes of hypoglycemia or ketoacidosis.  In January 2010, a VA diabetic clinical nurse specialist stated the Veteran had a history of frequent low blood sugars that resulted in unconsciousness of "passing out" and required some form of treatment.  A private nurse practitioner noted on a disability benefits questionnaire received in March 2015 that the Veteran did not require hospitalization for hypoglycemia or ketoacidosis.  On May 2015 VA examination the examiner noted that while the Veteran had avoided hospitalization, he had required treatment by paramedics four times in the previous year.  The examiner checked the box indicating that in the previous year the Veteran had experienced three or more episodes of hypoglycemia that had required hospitalization.  

The record does not contain any records of the treatment the Veteran apparently received for diabetes.  Given the history noted above, it appears that such records are outstanding; if so, they are pertinent evidence that must be sought.

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The record does not reflect that the Veteran was notified of the evidence and information needed to substantiate and complete his claim, to include of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran a letter containing appropriate VCAA notice regarding the instant claim for an increased rating. 

The AOJ should also ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for diabetes mellitus since 2009, to include any hospital/emergency room reports or reports of treatment by paramedics for hypoglycemic reactions, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

3. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to assess his diabetes.  The entire record must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  The examination report must include a clear and unequivocal explanation whether the diabetes has required hospitalization for treatment of ketoacidosis or hypoglycemic reactions since 2009 and if so, their number and frequency.  
The examiner must include rationale with any opinions.  

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

